Deen, Presiding Judge.
Willie G. Faison was convicted of violation of the Georgia Firearms and Weapons Act (possession of a sawed-off shotgun), possession of a firearm by a convicted felon, and carrying a concealed weapon. On appeal he contends that the inventory search of his automobile was an unreasonable invasion of his right to privacy. Held:
An examination of the record and transcript fails to show that this issue was raised in the court below. Therefore, there is nothing for this court to review on appeal. Blackman v. State, 158 Ga. App. 463 (280 SE2d 872) (1981).
*723Decided September 6, 1983.
James F. Council, Jr., for appellant.
H. Lamar Cole, District Attorney, Fred R. Simpson, Assistant District Attorney, for appellee.

Judgment affirmed.


Banke and Carley, JJ., concur.